Citation Nr: 0900193	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-40 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for scars and 
lacerations of palm, ring finger, and middle finger on the 
left hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to 
September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran filed a 
notice of disagreement in October 2005, a statement of the 
case was issued in November 2005, and a substantive appeal 
was received in December 2005.  

The November 2005 statement of the case also addressed the 
issues of service connection for low back disability and an 
increased rating for psychiatric disability.  On his December 
2005 substantive appeal, the veteran limited his appeal to 
the issue listed on the title page of this action.


FINDING OF FACT

The service-connected scars and lacerations of palm, ring 
finger, and middle finger on the left hand are not deep, do 
not involve an area of 144 square inches (929 square 
centimeters) or greater; do not result in scarring that is 
unstable, tender, or painful; and do not result in any 
limitation of the left hand.


CONCLUSION OF LAW

The criteria for a compensable evaluation for scars and 
lacerations of palm, ring finger, and middle finger on the 
left hand have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West & Supp. 2008); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-05 (2008); 
73 Fed. Reg. 54,708 (Sept. 23, 2008).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008) Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The notification obligation in this case 
was accomplished by way of a letter from the RO to the 
veteran dated in April 2005.  In March 2006, the veteran was 
also provided with notice of the types of evidence necessary 
to establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

At this point the Board notes that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  In June 2008, the veteran was provided with 
the notice required by Vazquez-Flores, and his claim was 
readjudicated in a November 2008 supplemental statement of 
the case, thereby curing any error in the timing of the 
notice.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
medical records.  The evidence of record also contains 
multiple reports of VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued (nor does the 
evidence show) any notice deficiency, or that any error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

The veteran was assigned a noncompensable disability rating 
for lacerations of the palm, ring and middle fingers on the 
left hand from August 10, 1974 under Diagnostic Code 7805.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10 percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. 
§ 4.118.  Diagnostic Code 7804 also directs the rater to see 
38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments are only effective, 
however, for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria.  In this case, the veteran has not 
requested such consideration.  The RO nevertheless considered 
his scar disorders under the amended criteria in a November 
2008 supplemental statement of the case.  The Board therefore 
will also consider the claim under the amended criteria.

Effective October 23, 2008, under Diagnostic Code 7801, burn 
scar(s) or scar(s) due to other causes, not of the head, 
face, or neck, that are deep and nonlinear in an area or 
areas of at least 6 square inches (39 sq. cm.) but less than 
12 square inches (77 sq. cm.) warrant a 10 percent rating

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) 
due to other causes, not of the head, face, or neck, that are 
superficial and nonlinear in an area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent 
evaluation.  Note (2) under that code provides that if 
multiple qualifying scars are present, assign a separate 
evaluation for each affected extremity based on the total 
area of the qualifying scars that affect that extremity.

Under the revised Diagnostic Code 7804, one or two scars that 
are unstable or painful warrant a 10 percent evaluation.  
Note (2) for that code provides that if one or more scars are 
both unstable and painful, add 10 percent to the evaluation 
that is based on the total number of unstable or painful 
scars.  Note (3) under that provides that scars evaluated 
under diagnostic codes 7800, 7801, 7802, or 7805 may also 
receive an evaluation under diagnostic code 7803, when 
applicable. 

The revised Diagnostic Code 7805 provides that other scars 
(including linear scars) and other effects of scars evaluated 
under diagnostic codes 7800, 7801, 7802, and 7804 require the 
evaluation of any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code. 

See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805).

The veteran underwent a VA examination in April 2005.  He 
stated that he suffered from a laceration along the palmar 
surface of the ring and middle fingers of the left hand.  He 
reported dropping things frequently and he felt like his hand 
was weak.  He stated that he had a problem gripping things.  
He reported that the functional impairment was difficulty 
gripping heavy objects.  He denied any time lost from work.  

Upon physical examination, there was a level scar present 
across the proximal interphalangeal joint of the third and 
fourth fingers of the left hand measuring about 5 centimeters 
by 1 centimeter with hypopigmentation of less than six square 
inches.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hyperpigmentation, abnormal texture or limitation of motion.  
There was a scar located across the palm just below the index 
and middle finger which was level measuring about 3 
centimeters by 0.1 centimeter with hypopigmentation of less 
than 6 square inches.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hyperpigmentation, abnormal texture 
or limitation of motion.  There were no burn scars present.  
The examiner continued the diagnosis of lacerations of the 
palm, ring and middle fingers of the left hand.  

The veteran underwent another VA examination in October 2006.  
He reported laceration and tendon involvement of fingers 3-4 
on the left hand.  He stated that the pain was localized and 
occurred constantly.  He reported the characteristics of the 
pain were burning, aching and sharp in nature.  He reported 
that the associated functional impairment was poor lifting 
and carrying ability and poor grip.  

Upon physical examination, there was a level scar present at 
the palm of left third finger measuring about 0.7 centimeters 
by 0.2 centimeters with hypopigmentation of less than 6 
square inches.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hyperpigmentation or 
abnormal texture.  There was a scar located on the palm of 
the left second finger which was level measuring 1.7 
centimeters by 0.2 centimeters with hypopigmentation of less 
than 6 square inches.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hyperpigmentation, abnormal texture, 
inflammation or edema.  There was a scar located on the palm 
of the left second metacarpal head which was level measuring 
about 1.2 centimeters by 0.2 centimeters.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture, inflammation, or edema.  
The examiner diagnosed lacerations with residual scars.  

The veteran underwent another VA examination in June 2007.  
He reported difficulty grasping things.  

Upon physical examination, there was a laceration at the 
lateral aspect of the fourth proximal interphalangeal joint.  
This scar was nontender, and did not adhere to subcutaneous 
structures.  It was barely perceivable.  The scar was 
approximately 1 centimeter.  The veteran had a second scar at 
the palmar aspect of the metacarpophalangeal joint that was 1 
centimeter, nontender, nonraised, not adhered to subcutaneous 
structures, and barely perceivable.  He had a third scar at 
the palmar aspect of the proximal phalange that was 1 
centimeter in length and was barely perceivable and was 
nontender, nonraised, and not adhered to subcutaneous 
structures.  The four fingers metacarpophalangeal joint 
flexed to 90 degrees.  The four fingers proximal 
interphalangeal joints flexed to 100 degrees.  The four 
fingers distal interphalangeal joint flexed to 80 degrees.  
Repeat flexion and extension of the metacarpophalangeal 
joints, proximal interphalangeal joint, and distal 
interphalangeal joint produced no indication of pain, 
weakness, or fatigue.  The thumb metacarpophalangeal joint 
flexed to 55 degrees and extended to 0 degrees.  The thumb 
interphalangeal joint flexed to 80 degrees.  Repeat flexion 
and extension of the thumb produced no indication of pain, 
weakness, or fatigue.  The veteran had somewhat of a 
decreased grip but the examiner concluded this was not due to 
the scars.  The veteran could approximate his thumb to the 
fifth metacarpal head.  Physical examination of the scars did 
not indicate that the veteran suffered any disability in 
flexion, extension, or use of the hand due to the scars.  The 
examiner assessed scars of the left hand with no medical 
residual.  

The veteran underwent another VA examination in September 
2007.  He denied exudation, ulcer formation, itching, 
shedding, or crusting.  He stated that, over the past 12 
months, he received topical medication only for the skin 
condition.  He reported that functional impairment was pain 
and stiffness.  

Upon physical examination, there were scars of 2 by 0.3 
centimeters on the left thumb, 1.5 by 0.3 centimeters on the 
second metacarpal, 2 by 0.3 centimeters on the left third 
metacarpal, 1.5 by 0.3 centimeters on the left third proximal 
phalanx, and 5 by 0.3 centimeters on the left ring finger.  
The scars had normal characteristics including normal scar 
level, no tenderness, no disfigurement, no ulceration, no 
adherence, no instability or tissue loss, no keloid 
appearance or limitation of motion, normal pigmentation, and 
normal texture.  The abnormalities were less than 6 square 
inches.  The examiner continued the diagnosis of lacerations 
of the left hand.  

There is a complete absence of any competent or objective 
medical evidence on file which shows that scars and 
lacerations of palm, ring finger, and middle finger on left 
hand results in a scar that is deep, unstable, painful, that 
it loses its covering repeatedly, covers an area of 144 
square inches or greater, or that it adversely affects any 
function.  He primarily complains of decreased grip strength, 
but his VA examiner determined that it was not associated 
with the service-connected lacerations.  The Board also 
points out, with respect to any functional impairment of the 
hand which does exist, that the veteran is separately rated 
for arthritis of the left hand.  The Board has also 
determined that there is no other diagnostic code which could 
provide a compensable rating for the veteran's scars and 
lacerations of palm, ring finger, and middle finger on left 
hand.  See Schafrath, 1 Vet. App. at 592-593.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board lastly notes that the evidence on file since the 
filing of the claim has consistently demonstrated a 
noncompensable level of disability.  The Board consequently 
finds that the evidence does not support assignment of a 
compensable rating during any portion of appeal.  See Hart, 
supra.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable rating for scars and lacerations 
of palm, ring finger, and middle finger on the left hand is 
denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


